f
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WENTWORTH E. MILLER,
Appellcmt, '
V.
ALTADIS U.S.A. INC.,
Appellee.
2011-1051 _
(Cance11ati0n No. 92050296)
Appea1 from the United States Patent and Trademark
Office, Trademark Tria1 and Appea1 Board.
ON MOTION
Before GAJARsA, MAYER, and PRosT, Circuit Judges.
GAJARsA, Circu.-it Judge.
0 R D E R
The parties jointly move to remand this case to the
Trademark Trial and Appea1 Board, due to settlement
The parties state that they have settled the case and
move to remand so that the B0ard can consider a motion
to vacate its judgment and take other actions. We grant

1
MlLLER V. ALTADIS USA 2
the motion to the extent that we remand for the limited
purpose of the Board's consideration of the parties' mo-
tions. Ohio Willow Wood Co. v. Thermo-Ply, Inc., 629
F.3d 1374, 1375 (Fed. Cir. 2011). We retain jurisdiction
so that any of the parties may seek appellate review by
notifying the clerk of the court within thirty days of entry
of the Board's decision on remand. The appeal is held in
abeyance pending the resolution of the motions by the
Board. The parties should promptly inform this court of
the Board's ruling on the motion and should propose how
they believe the appeals should proceed in light of the
Board's ruling
Upon consideration thereof
IT ls 0RDERED THAT: '
The motion to remand is granted to the limited extent
explained ab0Ve. The court retains jurisdiction'over the
appeal at this tirne. ~
FoR THE CoURT
MAY 2 6 2011
/s/ J an Horba1y
Date J an I'Iorbaly
Clerk
cc: Wentworth E. Miller
Charles W. Grimes, Esq. ._S_ c0UR1E(l)lr;§},3FEALS F0R
S8 THE FEDE'RAl. C|RCUlT
l‘1AY 26 2011
.|ANHORBALY
CLER|'£